Citation Nr: 0031156	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-48 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an elbow disorder.

4. Entitlement to service connection for a right hip 
disorder.

5. Entitlement to service connection for a heart disorder 
secondary to post-traumatic stress disorder (PTSD).

6. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

7. Entitlement to service connection for a cervical spine 
disorder secondary to herbicide exposure.

8. Entitlement to service connection for peripheral 
neuropathy secondary to herbicide exposure.

9. Entitlement to an increased disability evaluation for 
PTSD, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 decision by the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant, through his representative, in a brief on 
appeal dated in June 2000, raised the issue of entitlement to 
a separate rating for his service-connected 
psychophysiological gastrointestinal condition, which has 
been rated by the RO in conjunction with PTSD.  The Board 
notes that the RO has not yet had opportunity to address this 
question.  Nevertheless, since the rating question developed 
for appellate review was limited to application of the 
psychiatric disability rating criteria, the Board will 
address the issue of entitlement to an increased rating in 
this limited context.  Because the question of a separate 
rating for any gastrointestinal symptoms has not been 
addressed by the RO, this rating question is referred to the 
RO for further action.

(Consideration of the claims of service connection for 
hearing loss, tinnitus, an elbow disorder, a right hip 
disorder, a heart disorder secondary to PTSD, a cervical 
spine disorder secondary to herbicide exposure and peripheral 
neuropathy secondary to herbicide exposure will be deferred 
until after completion of the development sought in the 
remand below.)


FINDINGS OF FACT

1. In August 1983, the Board denied entitlement to service 
connection for a skin disorder.  

2. Evidence received since the Board's denial, while new in 
that it has not been previously considered, is not so 
significant that must be considered in order to fairly 
decide the merits of the claim of service connection for a 
skin disability.

3. The appellant's PTSD is manifested by recurrent 
distressing dreams of his combat experiences, intrusive 
thoughts, hypervigilance, severe psychic numbing, problems 
with memory and concentration, social isolation, anger and 
difficulty expressing emotions; it is productive of 
considerable impairment in social and occupational 
functioning.


CONCLUSIONS OF LAW

1. The August 1983 Board decision denying the claim of 
service connection for a skin disorder is final; evidence 
submitted since that decision does not constitute new and 
material evidence sufficient to reopen the appellant's 
claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 
C.F.R. § 3.156(a) (2000).

2. The criteria for a 50 percent disability evaluation for 
PTSD are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In evaluating the appellant's petition to reopen his claim of 
service connection for a skin disorder, the Board considers 
all evidence submitted by the appellant or obtained on his 
behalf since the last final denial in order to determine 
whether this claim must be reopened and re-adjudicated on its 
merits.  In this case, the Board last denied service 
connection for a skin disorder in August 1983.  At that time, 
the Board noted that the appellant was treated during service 
for skin complaints, and found that the evidence established 
that the disorder resolved without residual disability prior 
to service discharge.  It was further noted that the 
appellant was first diagnosed with acne vulgaris several 
years after service discharge and that there was no evidence 
to relate that diagnosis to the appellant's period of active 
duty or any incident therein.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied only if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

To determine whether new and material evidence has been 
presented, the Court, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), outlined the process for reopening claims 
under the Federal Circuit's holding in Hodge, supra.  
Initially, VA must determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that does not bear directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  Next, if the evidence is determined to be 
new and material, VA may reopen the claim and evaluate the 
merits after ensuring the duty to assist has been fulfilled.  

Relevant evidence received since 1983 includes a VA 
examination report dated in May 1984, as well as VA 
outpatient treatment reports dated from 1983 to 1999.  
Although the presence of pustules were noted over the neck, 
upper back and the upper thighs on physical examination in 
May 1984, the examiner indicated in his diagnosis that these 
findings were representative of probable acne.  However, he 
did not provide any opinion relating the "probable acne" to 
the appellant's period of service.  As noted above, the 1983 
Board decision noted the presence of a post-service diagnosis 
of acne vulgaris and found that there was no evidence to 
suggest a relationship between that diagnosis and the 
findings reported during service.  Accordingly, the May 1984 
VA examination report, while newly presented, is not new 
since it simply reiterates information which was previously 
considered by the Board, namely a diagnosis of acne.  

Furthermore, while skin complaints were documented on various 
occasions within the outpatient treatment reports, including 
the appellant's reported history of a chronic skin disorder 
since his service in Vietnam in September 1998, these records 
do not include any medical evidence which relates the 
presence of any chronic skin disorder to service.  Moreover, 
the veteran's history of having a problem since service is 
not new-it was implicit in his arguments and statements made 
prior to the 1983 Board decision.  In September 1998, the 
appellant reported that he was seen by the Dermatology Clinic 
every six months for his skin condition; however, while the 
appellant has presumably been seen regularly by medical 
professionals over the years, the reports of record do not 
provide any basis to associate his current complaints with 
the findings noted during service.  Consequently, the VA 
outpatient treatment reports, while new in that they have not 
been previously considered, are not material since they 
provide no additional information bearing on a relationship 
between any current skin disorder and the veteran's military 
service.  

The record is essentially as it was when the Board denied the 
appellant's claim for service connection in August 1983.  
There is evidence of skin complaints during service and there 
is evidence to suggest the presence of a current skin 
disorder, variously diagnosed, to include acne.  Absent the 
presentation of evidence tending to prove the veteran's claim 
in a manner different than was shown in 1983, the newly 
received evidence may not be considered new and material 
within the meaning of 38 C.F.R. § 3.156(a).  In this regard, 
the Board recognizes that the appellant is competent to 
report skin symptoms, including dryness, itching and other 
observable manifestations; however, to establish a 
relationship between a current skin disorder and service, 
which requires a medical conclusion, a medical opinion is 
required and the appellant, as a layperson is not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992). 

In view of the above, the evidence submitted in support of 
the current petition to reopen the claim for service 
connection for a skin disorder does not bear directly and 
substantially upon the relationship between any current skin 
disorder and the findings reported during service, and is not 
found to be so significant, either by itself or in connection 
with evidence already of record, that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for a skin 
disorder is not reopened.

PTSD

Initially, the Board notes that, in March 1998, the RO 
increased the appellant's disability evaluation for his 
service-connected psychiatric disability to the 30 percent 
level effective from August 26, 1994, the date VA received 
the appellant's claim for an increase.  Furthermore, a 
temporary total disability evaluation based upon a period of 
hospitalization for the psychiatric disability was assigned 
effective from October 21, 1996 to November 30, 1996, and the 
30 percent evaluation was re-instituted effective from 
December 1, 1996.

During the pendency of this appeal, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., 
were amended effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (October 8, 1996).  Pursuant to VAOPGCPREC 11-97, 
where a regulation is amended during the pendency of an 
appeal to the Board, the Board must first determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation, and, if it is, the Board must apply the 
more favorable provision.  See Dudnick v. Brown, 9 Vet.App. 
397 (1996)(per curiam); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  In view of these circumstances, the Board will 
consider the appellant's claim pursuant to both the pre-
November 1996 criteria and the post-November 1996 criteria.

According to the criteria in effect prior to the November 
1996 change, a 30 percent evaluation is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people--the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
disability evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment, a 70 percent 
disability evaluation is warranted.  Where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
where there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or where the appellant is 
demonstrably unable to obtain or retain employment, a 100 
percent disability evaluation is warranted.  38 C.F.R. 
§ 4.132 (1996).  

The post-1996 criteria provide that a 30 percent evaluation 
is warranted where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2000).

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2000).

After careful review of the evidence of record, the Board 
concludes that entitlement to a 50 percent disability 
evaluation for PTSD is warranted under the old criteria, but 
a rating greater than 50 percent is not warranted under 
either.  In reaching this conclusion, the Board places 
particular emphasis upon the findings noted on VA psychiatric 
examination in November 1999, during which it was noted that 
the examiner had previously examined the appellant in the 
context of inpatient PTSD programs in June and October 1996.  

The medical evidence of record reflects that the appellant's 
PTSD was considered to be mild to moderate in nature 
essentially until June 1996.  A VA hospitalization report 
covering the period from June 24 to June 28, 1996, shows that 
the appellant was referred to the Inpatient PTSD Program 
(Track 1 Programming) by his therapist for increasing 
symptoms of hyperarousal and family issues.  It was noted 
that the appellant had been previously admitted to a VA acute 
psychiatric unit on one occasion during the 1970's for 
complaints of severe depression.  

During hospitalization, the appellant participated in the 
PTSD program and upon discharge the appellant's prognosis was 
considered to be fair.  The appellant was readmitted to the 
hospital from October 21 to November 15, 1996, for Track 2 of 
the Inpatient PTSD Program.  The appellant showed improved 
insight and motivation regarding his psychiatric impairment, 
although he continued to show the full range of PTSD 
symptomatology.  It was further noted that the appellant's 
global assessment of functioning (GAF) score was 55 on 
hospital admission and 60 at discharge, representative of 
moderate to mild symptomatology.

In May 1997, the appellant's treating psychiatrist indicated 
that the appellant's PTSD was manifested by severe sleep 
problems (restlessness, reduced sleep, nightmares and 
myoclonus), irritability, depression, severe anxiety and 
tension, intrusive memories of Vietnam and avoidance of 
stimuli reminding him of the war.  The psychiatrist commented 
that these symptoms had led to near divorce and problems with 
fellow workers to the point that he was isolated, had no 
friends and felt little attachment to others.  It was further 
noted that the appellant had been compliant with his 
treatment, often overcoming exacerbations of his PTSD 
symptoms, and that he had manifested severe PTSD symptoms for 
15-plus years.

VA Mental Health Clinic reports dated from 1996 to 1998 
reflect that the appellant was seen on a regular basis for 
continuing PTSD symptomatology which was variously 
characterized as "severe" in April 1998 and "considerable" 
in September 1998.

On VA psychiatric examination in November 1999, it was noted 
that the appellant continued to have severe chronic PTSD 
problems in the form of "workaholism," severe psychic 
numbing, social isolation, anger and difficulty expressing 
emotions.  Although the appellant's psychiatric 
symptomatology was considered to be severe in nature, it was 
further noted that the appellant was employed with an 
organization for the previous 10 years, and in fact was the 
chief executive officer.  The record reflects that, despite 
the appellant's significant psychiatric impairment, he had 
been able to maintain full-time employment for a number of 
years, although during exacerbations his psychiatric 
disability had interfered with his ability to function in 
that position.  In this regard, the Board notes that the 
schedular rating criteria are designed to take such factors 
into account.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.

When viewed in light of the previously listed criteria, both 
old and new, the Board concludes that the evidence summarized 
above supports entitlement to a 50 percent disability 
evaluation.  However, these findings are not deemed to meet 
the criteria for an evaluation in excess of 50 percent.  In 
reaching this conclusion, the Board places significant 
emphasis upon the psychiatric examiner's evaluation of the 
appellant's level of functioning as identified by the 
assignment of a GAF score.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet.App. 240 (1995), citing American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition.  Washington, DC, American 
Psychiatric Association, 1994.  (DSM-IV).  In this case, the 
appellant's GAF scores over the past several years have been 
a high of 60 declining to the recent score of 48, reflective 
of mild/moderate to serious impairment in social and 
occupational functioning.  However, the VA examiner in 
November 1999 noted that, while the appellant continued with 
severe "workaholic" tendencies, he was also able to make 
appropriate decisions as to common problems of daily living 
and was capable of managing his financial affairs without any 
assistance.  

Based upon these findings, the appellant's PTSD 
symptomatology is not deemed to be productive of a severe 
social and industrial impairment for an evaluation in excess 
of 50 percent under the pre-November 1996 criteria.  
38 C.F.R. § 4.132 (1996).  Furthermore, it has not been shown 
that there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships such to 
warrant a 70 percent evaluation under the new criteria.  
38 C.F.R. § 4.130 (2000).  


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for a 
skin disorder is denied.

A 50 percent disability evaluation for PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the 
issues of entitlement to service connection for hearing loss, 
tinnitus, an elbow disorder, a right hip disorder, and a 
heart disorder secondary to PTSD is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision on these issues at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand of 
these issues is required.  

Furthermore, with respect to the issues of entitlement to 
service connection for a cervical spine disorder and 
peripheral neuropathy secondary to herbicide exposure, the 
Board notes that these issues require additional development 
to ensure compliance with the new law.  While the appellant 
has argued that these disabilities are the result of exposure 
to herbicides during his period of service in Vietnam, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 at 1040 (Fed.Cir. 1994).  Accordingly, the 
appellant's claims of service connection for peripheral 
neuropathy and a cervical spine disorder secondary to 
herbicide exposure must also be considered on the basis of 
direct incurrence during service.  The evidence of record 
reflects various complaints of sensory impairment and neck 
pain and diagnoses including peripheral neuropathy over the 
left thigh in July 1980, and cervical radiculopathy in March 
1981 has been reported.  However, there is no recent medical 
evidence of record which addresses the presence of these 
disorders and if present, to comment on their relationship to 
the appellant's period of service.  

Accordingly, in order to ensure due process in this case and 
in an effort to assist the appellant in the development of 
his claims, this case is REMANDED for the following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for the disabilities 
at issue.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the appellant.  If private medical 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2. Upon completion of the above, the RO 
should review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.  
Examinations should be conducted and 
medical opinions should be sought to 
ascertain whether any of the claimed 
disabilities is attributable to 
military service.  The examiner(s) 
should be asked to specifically 
diagnose each disability found 
relative to the veteran's claims of 
service connection, and provide an 
opinion as to the medical 
probabilities that each diagnosed 
problem is attributable to military 
service.  The examiner(s) opinions 
should also address the question of 
whether any already service-connected 
disability such as PTSD or other 
disability believed to be related to 
service has caused or made worse any 
of the other claimed disabilities.  

3. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the examination reports 
to ensure that they comply with the 
directives of this remand.  If any 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet.App. 268 (1998).

4. Thereafter, the RO should re-
adjudicate the claims addressed in 
this remand, to include re-
adjudication of the service connection 
claims on their merits.  The RO must 
consider all the evidence of record as 
well as all evidence obtained as a 
result of this remand. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If any benefit remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The appellant need take no action until otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


